EXHIBIT 10.1
1982 DIRECTOR’S DEFERRED COMPENSATION AGREEMENT FOR A. JEROME COOK
DIRECTOR’S COMPENSATION AGREEMENT
This Agreement is entered into this first day of January 1982, between THE
JUNIATA VALLEY BANK, P.O. Box 66, Mifflintown, Pennsylvania 17059 (herein
referred to as the “Bank”) and A. JEROME COOK, RD. #1, Port Royal, Pennsylvania
17082 (herein referred to as the “Director”).
WITNESSETH
WHEREAS, the Bank recognizes that the competent and faithful efforts of Director
on behalf of the Bank have contributed significantly to the success and growth
of the Bank; and
WHEREAS, the Bank values the efforts, abilities and accomplishments of the
Director and recognizes that his services are vital to its continued growth and
profits in the future; and
WHEREAS, the Bank desires to compensate the Director and retain his services for
five years, if elected, to serve on the Board of Directors. Such compensation is
set forth below; and
WHEREAS, the Director, in consideration of the foregoing, agrees to continue to
serve as a Director, if elected,
NOW, THEREFORE, it is mutually agreed as follows:
1. Compensation. The Bank agrees to pay Director the total sum of $229,680
payable in monthly installments of $1,914 for 120 consecutive months, commencing
on the first day of the month following Director’s 65th birthday. Payments to
the Director will terminate when the 120 payments have been made or at the time
of the Director’s death, whichever occurs first.
2. Death of Director Before Age 65. In the event Director should die before
reaching age 65, the Bank agrees to pay to Director’s beneficiary designated in
writing to the Bank, the sum of $1,914 per month for 120 consecutive months.
Payments will begin on the first day of the month following Director’s death.
3. Death of Director After Age 65. If the Director dies after age 65 prior to
receiving the full 120 monthly installments, the remaining monthly installments
will be paid to the Director’s designated beneficiary (ies). The beneficiary
(ies) shall receive all remaining monthly installments which the Director would
have received until the total sum of $229,680 set forth in paragraph “1” is
paid. If the Director fails to designate a beneficiary in writing to the Bank,
the balance of monthly installments remaining at the time of his death shall be
paid to the legal representative of the estate of the Director.
4. Termination of Service as A Director. If the Director, for any reason other
than death, fails to serve five consecutive years as a Director, he will receive
monthly compensation beginning at age 65 on the basis that the number of full
months served bears to the required number of 60 months times the compensation
stated in paragraph “1”. For example, if the Director serves only 36 months, he
will be entitled to 36/60 or 60% of the compensation stated in paragraph “1”.
5. Suicide. No payments will be made to the Director’s beneficiary (ies) or to
his estate in the event of death by suicide during the first three years of this
agreement.
6. Status of Agreement. This agreement does not constitute a contract of
employment between the parties, nor shall any provision of this agreement
restrict the right of the Bank’s Shareholders to replace the Director or the
right of the Director to terminate his service.
7. Binding Effect. This agreement shall be binding upon the parties hereto and
upon the successors and assigns of the Bank, and upon the heirs and legal
representatives of the Director.
8. Forfeiture of Compensation by Competition. The Director agrees that all
rights to compensation following age 65 shall be forfeited by him if he engages
in competition with the Bank, without the prior written consent of the Bank,
within a radius of 5 miles

 



--------------------------------------------------------------------------------



 



of the main office of the Bank for a period of ten years, coinciding with the
number of years that the Director shall receive such compensation.
9. Assignment of Rights. None of the rights to compensation under this Agreement
are assignable by the Director or any beneficiary or designee of the Director
and any attempt to anticipate, sell, transfer, assign, pledge, encumber or
change Director’s right to receive compensation, shall be void.
10. Status of Director’s Rights. The rights granted to the Director or any
designee or beneficiary under this Agreement shall be solely those of an
unsecured creditor of the Bank.
11. Amendments. This Agreement may be amended only by a written Agreement signed
by the parties.
12. If the Bank shall acquire an insurance policy or any other asset in
connection with the liabilities assumed by it hereunder, it is expressly
understood and agreed that neither Director nor any beneficiary of Director
shall have any right with respect to, or claim against, such policy or other
asset except as expressly provided by the terms of such policy or in the title
to such other asset. Such policy or asset shall not be deemed to be held under
any trust for the benefit of Director or his beneficiaries or to be held in any
way as collateral security for the fulfilling of the obligations of the Bank
under this Agreement except as may be expressly provided by the terms of such
policy or other asset. It shall be, and remain, a general, unpledged,
unrestricted asset of the Bank.
13. This agreement shall be construed under and governed by the laws of the
State of Pennsylvania.
14. Interpretation. Wherever appropriate in this Agreement, words used in the
singular shall include the plural and the masculine shall include the feminine
gender.

 